Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00722-CV

                                      Eric LÓPEZ,
                                        Appellant

                                            v.

                          ROCKY CREEK PARTNERS, LLC,
                                   Appellees

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-13865
                        Honorable Laura Salinas, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED in part and REVERSED in part. Court costs for this appeal are taxed against Eric
López.

      SIGNED March 31, 2021.


                                             _____________________________
                                             Patricia O. Alvarez, Justice